IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NORTH COVENTRY TOWNSHIP                   : No. 508 MAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
MRS. JOSEPHINE TRIPODI AND MS.            :
GERI CARR TRIPODI                         :
                                          :
                                          :
PETITION OF: JOSEPHINE TRIPODI            :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.